Citation Nr: 1547011	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  09-35 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for ulcerative colitis, irritable bowel syndrome (IBS), and gastroesophageal reflux disease (GERD), rated as 30 percent disabling.

2.  Entitlement to an increased rating for exercise-induced asthma and restrictive lung disease (respiratory disability), rated as 60 percent disabling.

3.  Entitlement to service connection for heart problems, including coronary artery disease and hypertension.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1988 to September 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2008 and April 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board has recharacterized the issues on the title page to more accurately reflect the evidence of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that the Board must consider the scope of a claim as encompassing all disabilities that may be reasonably described by the claimant's description of the claim, reported symptoms, and the other information of record).

The record raises the issue of entitlement to a TDIU, and the Board has captioned the issue on the title page to reflect such.  Rice v. Shinseki, 22 Vet. App. 447   (2009) (VA must address the issue of entitlement to a total disability rating based on individual unemployability in increased-rating claims when the issue of unemployability is raised by the record).

This appeal was processed using VBMS (the Veterans Benefits Management System). Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of service connection for heart problems and TDIU are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's ulcerative colitis, IBS, and GERD has been manifested by epigastric distress, dysphagia, heartburn, vomiting, nausea, diarrhea, and bloating, but has not been manifested by weight loss, anemia, hematemesis, or melena; further, his symptoms have not produced severe impairment of health.

2.  Throughout the rating period on appeal, the Veteran's respiratory disability was not manifested in a showing of Forced Expiratory Volume (FEV)-1 of less than 40 percent of the predicted value; FEV-1/Forced Vital Capacity (FVC) of less than 40 percent; more than one attack per week with episodes of respiratory failure; or required daily use of systemic high does corticosteroids or immunosuppressive medications.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent for ulcerative colitis, IBS, and GERD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.97, Diagnostic Codes 7319, 7232, 7346 (2015).

2.  The criteria for a disability rating in excess of 60 percent for respiratory disability have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.97, Diagnostic Code 6602 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The record reflects that the RO provided the Veteran with the requisite notice in January 2008, prior to the initial June 2008 rating decision.  Therefore, the Board finds that VA's duty to notify the Veteran has been satisfied.

Regarding the duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues herein decided has been obtained in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  All identified and available post-service treatment records have been obtained.  The Veteran was afforded VA examinations in April 2009 and April 2015.  The examination reports have been reviewed and found to be collectively adequate to make a determination on the claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Law and Regulations

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided. Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262   (1994).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco, 7 Vet. App. at 55; Hart, 21 Vet. App. at 505.

In exceptional cases, referral for an extraschedular rating may be provided. 
38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1) , for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

III.  Ulcerative colitis, IBS, and GERD

The Veteran's ulcerative colitis, IBS, and GERD is rated as 30 percent disabling under 38 C.F.R. § 4.114, Diagnostic Codes (DCs) 7319-7323.  Hyphenated DCs are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27 (2015).

Ulcerative colitis is evaluated under DC 7323, which provides a 30 percent rating for moderately severe ulcerative colitis with frequent exacerbations.  Severe ulcerative colitis, with numerous attacks a year and malnutrition, the health only fair during remissions, is rated 60 percent disabling.  Pronounced ulcerative colitis, resulting in marked malnutrition, anemia, and general debility, or with serious complication as liver abscess, is rated 100 percent disabling.  38 C.F.R. § 4.114.

IBS is evaluated under DC 7319, which provides a maximum 30 percent rating when there is diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  See 38 C.F.R. § 4.114, DC 7319.

GERD is evaluated under the rating criteria for a hiatal hernia.  A 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health. 38 C.F.R. § 4.114, DC 7346.

The Rating Schedule prohibits DCs 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, from being combined with each other.  A single evaluation will be assigned under the DC that reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.

By way of background, a February 2007 rating decision granted service connection for ulcerative colitis, IBS, and GERD, and assigned a 30 percent rating effective April 30, 1999.  The Veteran submitted a claim for increase in August 2007, asserting that his disability had worsened.

On January 2007 VA examination, the Veteran reported that he began to have bloating with diarrhea while in the service.  He continued to have progressive symptoms of vomiting and stabbing abdominal pain.  His symptoms were controlled.  He had been diagnosed with IBS, ulcerative colitis, and GERD.  He had intermittent heartburn with GERD.  He denied diverticulosis.  He took Mesalamine, Dicyclomymine and Omeprazole.  He did not have a history of abdominal surgery.  The course since onset had been intermittent with remissions.  Symptoms included weekly nausea, vomiting less than weekly, diarrhea several times weekly but less than daily, and stabbing right lower quadrant intestinal pain which occurred weekly for 1 to 2 hours.  He had weekly attacks of ulcerative colitis.  His overall general health was good.  There were no signs of significant weight loss or malnutrition, anemia, or an abdominal mass or tenderness.

A November 2007 VA treatment record reflects complaints of occasional episodes of pain and bloating that were chronic.  Diarrhea or blood in the stools was denied, as was any change in weight.  The abdomen was soft and non-tender.

On April 2009 VA examination, the Veteran reported an increased severity of reflux, abdominal pain and diarrhea.  He stated that all 3 disorders were intertwined; one began to worsen and the other 2 soon followed.  He reported periods of 1 to 3 days in which he spent in bed due to cramping abdominal pain, diarrhea, and worsening reflux symptoms.  Symptoms included nausea several times per week, weekly episodes of diarrhea lasting 2 days, and severe intestinal pain which migrated from one or the other lower quadrants and suprapubic area and which lasted for 1 to 3 days several times per month.  Overall, the Veteran's health was good.  There were no signs of significant weight loss, malnutrition, anemia, or abdominal mass.  There was abdominal tenderness in the left lower quadrant with deep palpation.

On April 2015 VA examination, the Veteran reported dysphagia, severe abdominal cramps, diarrhea, nausea, and vomiting, productive of more or less constant abdominal distress.  He took Mesalamine and Cyclobenzaprine for his intestinal conditions that helped some.  He took Omeprazole for his GERD.  He had severe intestinal flare ups which occurred at least once every 2 weeks.  He had 7 or more exacerbations and/or attacks of the intestinal condition in the previous 12 months.  He also had flare-ups of GERD 3 times per week.  The Veteran has not had surgical treatment for an intestinal condition.  There was no weight loss, malnutrition, or serious complications.  There were no tumors, neoplasms, or scars.  The examiner found that the Veteran's intestinal and esophageal conditions did not impact his ability to work.

Based on the foregoing, the Board concludes that a rating in excess of 30 percent is not warranted for ulcerative colitis, IBS, and GERD.  First, the Board notes that the Veteran is in receipt of the maximum schedular rating for IBS.  Regarding the criteria for ulcerative colitis, the evidence indicates that the Veteran is not malnourished and that his treating medical providers have assessed his overall health as "good."  Thus, his symptoms do not more nearly approximate the criteria for a higher 60 percent rating under DC 7323.  With regard to the criteria for GERD, the Veteran has complained of pain and vomiting.  However, there is no evidence of weight loss and hematemesis or melena with moderate anemia, nor does the evidence show that his symptoms are productive of severe impairment of health.  Accordingly, his symptoms do not more nearly approximate the criteria for a higher 60 percent rating under DC 7346.

The Board acknowledges that the Veteran is competent to report his intestinal and esophageal symptoms.  Layno, supra.  He is not, however, competent to identify a specific level of disability according to the appropriate diagnostic codes.  That involves specialized knowledge or training that the Veteran has not been shown to possess.

Consideration has been given to the potential application of other various provisions of 38 C.F.R. Parts 3 and  4, as required by Schafrath v. Derwinski, 1 Vet. App. 589   (1991).  However, after careful review of the potentially applicable Diagnostic Codes and the evidence of record, the Board finds there are no other codes that provide a basis to assign a higher schedular evaluation for the Veteran's claimed disability for the claim/appeal period.

At no time has the Veteran's ulcerative colitis, IBS, and GERD met or nearly approximated the criteria for a rating in excess of 30 percent at any time during the pendency of this claim; thus further staged ratings are not for application.  See Hart, 21 Vet. App. at 505.

As to an extraschedular rating under 38 C.F.R. § 3.321, the applicable rating criteria adequately contemplate the manifestations of the Veteran's ulcerative colitis, IBS, and GERD. He has not asserted any symptoms related to his ulcerative colitis, IBS, and GERD that are not contemplated by the rating criteria.  The rating criteria are thus adequate to evaluate the disability, and referral for consideration of an extraschedular rating is not warranted.  Thun, supra. 

As the preponderance of the evidence is against the claim for a higher rating, the "benefit-of-the-doubt" rule does not apply, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

IV.  Respiratory Disability

A November 1999 rating decision granted service connection for exercise-induced asthma, and an April 2003 rating decision assigned a 60 percent rating effective April 30, 1999.  In August 2007, the Veteran submitted a claim for increase, asserting that his disability had worsened.

Under the criteria for DC 6602, a 60 percent rating is assigned for bronchial asthma productive of FEV1 of 40-55 percent predicted, or; FEV1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least 3 per year) courses of systemic (oral or parenteral) corticosteroids.  A 100 percent rating is assigned for bronchial asthma productive of FEV1 less than 40 percent predicted, or; FEV1/FVC less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications. For rating purposes, the pulmonary function testing is evaluated based on the results after bronchodilatation.  See 61 Fed Reg 46723 (Sep. 5, 1996) (pulmonary function to be tested after bronchodilation).

Turning to the evidence of record, a September 2006 treatment record notes a history of restrictive lung disease, stable.  

On January 2007 VA examination, the Veteran reported symptoms of dyspnea on exertion, chest tightness, and intermittent wheezing.  He used Albuterol and nebulizer once a day.  He took singular QD.  There was no history of respiratory failure, an emergency room visit, or home oxygen.  The course since onset was progressively worse.  He did not use any oral or parenteral steroids, antibiotics or other immunosuppressive drugs.  He reported acute asthma attacks several times per year, and clinical visits for exacerbations once or twice a year.  Spirometry showed very severe airway obstruction with marked clinically significant improvement with bronchodilatory challenge.  There was a moderate restrictive ventilatory defect likely reflecting air trapping.  Pulmonary function testing (PFT) showed FEV-1 to 60 percent predicted post-bronchodilator.

A January 2009 VA treatment record noted a FEV-1/FVC to 63 percent predicted with improvement of obstruction with bronchodilators.

On April 2015 VA examination, the Veteran reported being diagnosed with asthma in 2007.  He reported shortness of breath, coughing, wheezing, and chest tightness.  Walking and smoke made the symptoms occur and worsen.  He used inhalers and nebulizers intermittently that helped with the symptoms.  His respiratory condition did not require the use of oral or parenteral corticosteroid medications, oral bronchodilators, antibiotics, or oxygen therapy.  PFT showed post-bronchodilator FEV-1 to 94 percent predicted and FEV-1/FVC to 70 percent predicted.  The FEV-1/FVC most accurately reflected the Veteran's level of disability.  The examiner diagnosed asthma and restrictive lung disease, and found that the Veteran's respiratory condition impacted his ability to work.

Based on the foregoing, a rating in excess of 60 percent is not warranted.  In this regard, the evidence is devoid of showing of FEV-1 less than 40 percent predicted value, or; FEV-1/FVC of less than 40 percent.  While the evidence shows that the Veteran has had asthma attacks, attacks of respiratory failure are not shown by the record.  The requirement of daily use of systemic high dose corticosteroids or immunosuppressive medications is also not shown by the record.

The Board has also considered the application of all other diagnostic codes pertaining to diseases of the trachea and bronchi in order to further determine whether the veteran may be entitled to a rating in excess of 60 percent, but does not find that such a rating is warranted under any other code.  As it pertains to the medical evidence of record, DC 6600 for chronic bronchitis, DC 6603 for pulmonary emphysema, and DC 6604 for chronic obstructive pulmonary disease all require FEV-1 measurements less than 40 percent of predicted value, cor pulmonale (right heart failure), right ventricular hypertrophy, pulmonary hypertension, or evidence of outpatient oxygen therapy in order to justify a 100 percent rating.  DC 6601 for bronchiectasis requires incapacitating episodes of infection of at least 6 weeks total duration per year.  As discussed above, the medical evidence does not contain the FEV-1 measurements required for this rating.

The Board finds that the Veteran has presented competent and credible testimony regarding the nature and extent of his disability to include his reports of breathing problems.  Although the Veteran is competent to report his symptoms, neither the lay nor medical evidence reflects the criteria needed for the next higher rating.  The Board finds that the most probative evidence consists of those examination reports prepared by trained medical professionals and such evidence demonstrates that the currently assigned rating is appropriate.
Finally, In this case, the Board finds that the rating criteria found in 38 C.F.R. § 4.97, DC 6602, reasonably describe the Veteran's disability level and symptomatology.  For instance, the Veteran's reports of shortness of breath, coughing, wheezing, and chest tightness are clearly contemplated by the scheduler criteria.  The Veteran has not described, and the evidence does not show, any additional, unusual symptomatology for the disability on appeal that is not already contemplated by the scheduler rating criteria.  Consequently, his disability level is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate.  For these reasons no extraschedular referral is required. 

As the preponderance of the evidence is against the claim for a higher rating, the "benefit-of-the-doubt" rule does not apply, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

A rating in excess of 30 percent for ulcerative colitis, IBS, and GERD is denied.

A rating in excess of 60 percent for exercise-induced asthma is denied.


REMAND

Regarding the Veteran's claim for heart problems, a review of the record reveals a diagnosis of hypertension in 2006 and coronary artery disease in 2007.  Further, the Veteran has complained of chest pain and exhibited elevated blood pressure readings during and since service.  He has not been afforded a VA examination to determine the etiology of all diagnosed heart problems.  As the evidence suggests that a current heart disorder had its onset to service or is otherwise related to service, a remand for examination is necessary.

As noted above, the issue of entitlement to a TDIU has been raised.  Specifically, the April 2015 VA examiner found that the Veteran's service-connected respiratory disability, currently rated as 60 percent disabling, affects his ability to work.  On remand, the AOJ should develop the claim, including sending sufficient notice to the Veteran and obtaining employment information.

Accordingly, the case is REMANDED for the following action:

1.  After associating any additional records with the claims file, schedule the Veteran for an appropriate examination to determine the nature and etiology of his claimed heart problems.  The electronic claims folder must be reviewed in conjunction with the examination.

The examiner is to state whether it is at least as likely as not that the Veteran has a current heart disorder (to include hypertension and coronary artery disease) that: a) had onset in service; or within one year of discharge; or b) is otherwise related to service, to include the complaints of chest pain and elevated blood pressure readings in service; or c) is caused by a service-connected disability; or d) has been aggravated (permanently worsened beyond its natural progression) by a service-connected disability.  The examiner should also comment on the effect of any diagnosed heart disorder on ability to engage in substantially gainful employment.  If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

Should the Veteran fail to attend the scheduled examination, the examiner is asked to render a nexus opinion based on the records in the claims file, if possible. If the examiner is unable to provide the opinion without examination of the Veteran, then this must be stated in the report.

The examiner must explain the medical reasoning behind the conclusions reached.  If the examiner again feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training.

2.  Send the Veteran sufficient notice pertaining to the issue of entitlement to a TDIU. Request that she submit a completed VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability. Forward a VA Form 21-4192, Request for Employment Information in Connection with Claim for Benefits, to the Veteran's employers listed in her VA Form 21-8940. If a negative response is received from any employer, such must be documented in the claims file the Veteran must be duly notified and provided an opportunity to submit such records. If any action remains adverse to the Veteran, provide the Veteran and her representative with a SSOC and allow the Veteran an appropriate opportunity to respond thereto. Thereafter, return the case to the Board.

3.  Thereafter, adjudicate the claims for TDIU and service connection for heart disorder.  If any action remains adverse to the Veteran, provide the Veteran and his representative with a SSOC and allow the Veteran an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


